DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 26, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claim(s) 1-5, 9-11, 13, 14, 16-21, 26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humber (US 20180304098 A1) in view of Wang (US 20090180589 A1).
With regards to claims 1, 26, and 35, Humber discloses a radiotherapy system and method comprising: a treatment assembly including a first radiation source 130 configured to deliver a treatment beam, the treatment assembly having a treatment region 112 relating to an object 106; an imaging assembly including a second radiation source 122a and a radiation detector 122b, the second radiation source being configured to deliver an imaging beam [0056], and the radiation detector being configured to detect at least a portion of the imaging beam [0056], the imaging assembly having an imaging region relating to the object [0058] (Fig. 1B), wherein the first radiation source is rotatable in a first plane [0039], the second radiation source is rotatable in a second plane different from the first plane, such that the treatment region and the imaging region at least partially overlap [0041]. Humber does not explicitly teach determining the delivery of the treatment beam to a target portion according to a real-time location of the target portion and adjusting the delivery of the treatment based on a motion of the target portion and determining the real-time location of the target portion and tracking the motion of the target portion during a radiotherapy operation performed by the treatment assembly. Wang is in the field of radiotherapy and imaging and teaches tracking a target portion in real time by obtaining real time x-ray images during treatment in order to adjust treatment delivery to correct for patient movement [0065, 0071-0076]. Therefore in view of optimizing radiation treatment by correcting for patient movement, it would have been well known, 
With regards to claim 2, Humber discloses wherein the treatment beam passes through an isocenter of the imaging assembly [0037] (Figs. 2A-2D).
With regards to claim 3, Humber discloses wherein the treatment beam and the imaging beam intersect at the isocenter of the imaging assembly (Figs. 2A-2D).
With regards to claim 4, Humber discloses further including a first gantry supporting the first radiation source 120, and a second gantry 110 supporting the second radiation source and the radiation detector.
With regards to claim 5, Humber discloses wherein the first radiation source is located outside of a bore defined by the first gantry (Fig. 1B).
With regards to claims 9 and 20, Humber discloses wherein a rotation plane of the first gantry and a rotation plane of the second gantry are parallel (Figs. 2A-2D; both gantries are rotatable about axis 114).
With regards to claim 10, Humber discloses wherein a rotation plane of the second gantry is tilted with respect to a rotation plane of the first gantry (Figs. 2A-2D).
With regards to claim 11, Humber discloses wherein the first gantry and the second gantry are rotatable synchronously [0055].
With regards to claim 13, Humber discloses wherein the first gantry is configured to rotate independently of the second gantry [0055].
With regards to claim 14, Humber discloses a processing module configured to reconstruct an image based on the at least portion of the imaging beam detected by the radiation detector when the first radiation source delivers the treatment beam (see Claim 12; a detector configured to generate an image with therapeutic radiation from the radiation source).

With regards to claim 18, Humber discloses wherein the delivery of the treatment beam and the delivery of the imaging beam are simultaneous or alternate [0055].
With regards to claim 19, Humber discloses wherein the radiation detector is a flat panel detector [0056].
With regards to claim 21, Humber discloses wherein the second plane is tiled by an angle with respect to the first plane (Figs. 2A-2D) and adjustable within 360 degrees [0039].

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humber in view of Wang and Yu (US 20160325119 A1).
With regards to claims 6 and 7, Humber does not teach the claimed configuration. In a similar field of endeavor, Yu teaches it was known to provide an arm 23 mounted on a gantry 21, a radiation source 32 being mounted on the arm, wherein the radiation source is located within a bore defined by the gantry, the radiation source 32 being mounted on an inner side of the first gantry (Figs. 11a and 11b).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884